Motion by the appellant to amend a notice of appeal from an amended judgment of the County Court, Nassau County, rendered June 16, 1992 under S.C.I. No. 68309 and a decision and order on motion of this Court, dated October 29, 1992, assigning counsel, to reflect that the appellant also appeals from two judgments of the same court, both rendered July 14, 1988, under S.C.I. Nos. 68308 and 68309, and an amended judgment, rendered June 16, 1992, under S.C.I. No. 68308.
Upon the papers filed in support of the motion and the papers filed in opposition or relation thereto, it is
Ordered that the motion is granted to the extent that (1) the notice of appeal is amended to include the amended judgment rendered June 16, 1992, under S.C.I. No. 68308, and (2) the order of this Court, dated October 29, 1992, is amended by deleting all references to the judgment rendered July 14, 1988, under S.C.I. No. 68309, and substituting therefor the amended judgments, both rendered June 16, 1992, under S.C.I. Nos. 68308 and 68309; and it is further,
Ordered that the motion is otherwise denied. Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.